Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered November 3, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At bar, the defendant testified that he had never seen the gun before the day in question. Therefore, he opened the door to the prosecutor’s question concerning his alleged prior possession of the weapon. Moreover, given the limited scope of the question, the defendant’s response in the negative and the trial court’s instruction to the jury not to consider questions as evidence, it was not error to allow it on rebuttal.
By failing to object or except to the court’s charge on temporary possession of the weapon, the defendant failed to preserve any issue of law with respect thereto for appellate review (CPL 470.05 [2]; People v Cobos, 57 NY2d 798). Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.